Judgment, Supreme Court, Bronx County (Elbert C. Hinkson, J.), rendered April 3, 1984, convicting defendant of attempted robbery in the first and second degrees and assault in the first degree and sentencing him to three concurrent terms of 4 to 12 years’ imprisonment, unanimously modified, on the law, to reverse the sentence on the conviction of attempted robbery in the second degree and to impose instead a sentence of 2 Vs to 7 years thereon and, except as thus modified, affirmed.
The 4- to 12-year sentence imposed on defendant’s at-. tempted robbery in the second degree conviction is beyond the scope of punishment provided by law and, as such, is illegal. *340The maximum term for that offense, a class D violent felony, is 2Vs to 7 years. (See, Penal Law § 70.02 [1] [c], [2] [b]; § 70.00 [2] [d]; [3] [b].) We modify accordingly.
We have examined defendant’s other points and find that they are without merit. Concur—Kupferman, J. P., Sullivan, Fein, Kassal and Rosenberger, JJ.